Case 3:18-cv-03074-S Document19 Filed 01/30/19 Page1ofi PagelD 137

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
BENNY BARTON §
§
8
v. § CASE NO. 3:18-CV-03074-8
§
NORTH AMERICAN VAN LINES g
ET AL §

ORDER REFERRING CASE TO MEDIATION
The Court hereby ORDERS this case to mediation before:
Hon, Joe Kendall (Ret.)
Kendall Law Group
3811 Turtle Creek Blvd.
Suite 500
Dallas, Texas 75219
(214) 744-3000
jkendali@kendalllawgroup.com
Mediation shall be in person and completed 60 days before trial.
The Mediator shall be responsible for communicating with counsel to coordinate a date for

the mediation. Upon completion of the mediation, the Mediator shall submit a report to the Court

within five days.

SO ORDERED,

SIGNED January 30, 2019,

eee

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 
